Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Usha Menon on 13 May 2022.

IN THE CLAIMS:
4. (Currently Amended) A method of increasing insect resistance of an Arabidopsis thaliana plant, wherein the method comprises 
introducing into an Arabidopsis thaliana cell a Cas9 endonuclease andcomprising SEQ ID NO:2 to generate a knockout mutation in and
regenerating a plant from the knocked-out cell   



An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance.  During a telephone conversation conducted on 12 May 2022, Usha Menon requested an extension of time for 1 MONTH(S) and authorized the Commissioner to charge Deposit Account No. 603839 the required fee of $100.00 for this extension and authorized the following examiner’s amendment.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 8:30 am - 5:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The central fax number for official correspondence is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662